DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This application is a CON of 16/768,678 filed on 05/31/2020 now PAT 11,281,955 which is a 371 of PCT/US2018/063655 filed on 12/03/2018 which claims benefit of 62/593,638 filed on 12/01/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. (hereinafter referred as '955). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A method for monitoring a food product using a wireless sensor tag, comprising: providing a wireless sensor tag, wherein the wireless sensor tag comprises: a display; a sensor unit; at least one memory, wherein the at least one memory is configured to store sensor data collected by the sensor unit; a wireless communication unit, wherein the wireless communication unit is configured to transmit sensor data collected by the sensor unit and stored in the at least one memory, wherein the wireless sensor tag is configured to be associated with a food product of a plurality of food products upon being programmed via a corresponding food product ID number of a corresponding plurality of food product ID numbers, wherein the display is configured to show the food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming; programming the wireless sensor tag with a first food product of the plurality of food products, showing the first food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming; positioning the wireless sensor tag with respect to the first food product of the plurality of food products such that the sensor unit collects sensor data with respect to the first food product of the plurality of food products and stores the sensor data with respect to the first food product of the plurality of food products in the at least one memory; and transmitting the sensor data with respect to the first food product of the plurality of food products stored in the at least one memory.
Whereas claim 1 of '955 application, the applicant claims:
A method for monitoring a food product using a wireless sensor tag, comprising: providing a wireless sensor tag, wherein the wireless sensor tag comprises: a display; a sensor unit; at least one memory, wherein the at least one memory is configured to store sensor data collected by the sensor unit; a wireless communication unit, wherein the wireless communication unit is configured to transmit sensor data collected by the sensor unit and stored in the at least one memory, wherein the wireless sensor tag is configured to be associated with a food product of a plurality of food products upon being programmed via a corresponding food product ID number of a corresponding plurality of food product ID numbers, wherein the display is configured to show the food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming; programming the wireless sensor tag with a first food product of the plurality of food products, showing the first food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming; positioning the wireless sensor tag with respect to the first food product of the plurality of food products such that the sensor unit collects sensor data with respect to the first food product of the plurality of food products and stores the sensor data with respect to the first food product of the plurality of food products in the at least one memory; and transmitting the sensor data with respect to the first food product of the plurality of food products stored in the at least one memory, wherein positioning the wireless sensor tag with respect to the first food product such that the sensor unit collects sensor data with respect to the first food product comprises positioning the wireless sensor tag with respect to the first food product, at a first time, such that the sensor unit collects sensor data with respect to the first food product, at a second time after the first time, establishing communication with the wireless sensor tag and transferring the sensor data stored in the at least one memory, wherein the sensor data stored in the at least one memory was collected between the first time and the second time.
The instant claims obviously encompass the claimed invention of '955 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '955 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 2-20 are also rejected under double patent as being dependent of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sequeira et al. (US 2018/0276690).
Re Claim 1: Sequeira et al. teaches dynamically changing a tag’s displayed content responsive to detected customer handling thereof, which includes a wireless sensor tag {herein electronic smart tag 200} (see fig.# 2), wherein the wireless sensor tag comprises: a display {herein display equipment 122} (¶ 32+); a sensor unit 350; at least one memory 308, wherein the at least one memory is configured to store sensor data collected by the sensor unit (¶ 38-42+, 60- 644, 79+); a wireless communication unit {herein wireless communication links 124}, wherein the wireless communication unit is configured to transmit sensor data collected by the sensor unit and stored in the at least one memory (¶ 33-51+, 95+), wherein the wireless sensor tag is configured to be associated with a food product of a plurality of food products upon being programmed via a corresponding food product ID number of a corresponding plurality of food product ID numbers {herein product unique identifier} (see ¶ 87+), wherein the display is configured to show the food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming (see fig.# 2); programming {herein the EST 200 can be implemented in hardware and software, and the electronic circuit may comprise passive and active components arranged and programmed to implement methods} the wireless sensor tag with a first food product of the plurality of food products, showing the first food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming (¶ 44-47, 74-77+); positioning the wireless sensor tag with respect to the first food product of the plurality of food products such that the sensor unit collects sensor data with respect to the first food product of the plurality of food products and stores the sensor data with respect to the first food product of the plurality of food products in the at least one memory (¶ 59+); and transmitting the sensor data with respect to the first food product of the plurality of food products stored in the at least one memory (¶ 35, 48-49+).
Re Claim 2: Sequeira et al. teaches method and system, wherein the wireless sensor tag further comprises: a control unit, wherein the control unit controls the sensor unit based on the food product of the plurality of food products the wireless sensor tag is associated with (¶ 87+).
Re Claim 3: Sequeira et al. teaches method and system, wherein the controls unit interconnects with the sensor unit, the at least one memory, the communication unit, and the display, so as to send and/or receive one or more signals to and/or from the sensor unit, the at least one memory, the communication unit, and the display (¶ 40-42+).
Re Claim 4: Sequeira et al. teaches method and system, wherein the wireless sensor tag comprises at least one button {herein keypad} for a user to enter the food product ID number of the plurality of food product ID numbers (¶ 52+).
Re Claim 5: Sequeira et al. teaches method and system, further comprising: providing the user a list of the plurality of food products, wherein each food product of the plurality of food products on the list is assigned the corresponding food product ID number of the corresponding plurality of food product ID numbers (¶ 53+, 94+).
Re Claim 6: Sequeira et al. teaches method and system, wherein the at least one memory is configured to store the first food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming (¶ 77+).
Re Claim 7: Sequeira et al. teaches method and system, wherein wireless sensor tag is configured to: store at least a part of the food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming in the at least one memory; or store at least a part of the food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming in a data packet shared with a receiver of the communications unit during each periodic communication interval {herein through timer 318} (¶ 45-53+, 68+).
Re Claim 8: Sequeira et al. teaches method and system, wherein the wireless sensor tag is NFC-enabled to receive an input NFC signal via the communications unit (¶ 45-48+).
Re Claim 9: Sequeira et al. teaches method and system, further comprising: transmitting an output NFC signal, wherein the output NFC signal includes the first food product ID number of the plurality of food product ID numbers (¶ 45-48+).
Re Claim 10: Sequeira et al. teaches method and system, wherein the wireless sensor tag is configured to configure itself to implement certain configuration parameters, based on the food product ID number of the plurality of food product ID numbers the wireless sensor tag is associated with after programming (¶ 31+, 85-89+).
Re Claim 11: Sequeira et al. teaches method and system, wherein the wireless sensor tag is NFC-enabled to receive an input NFC signal via the communications unit, and wherein the wireless sensor tag is wireless communication enabled with respect to at least one wireless communications protocol other than NFC to receive an input wireless communication with respect to the at least one wireless communications protocol other than NFC via the communications unit (¶ 47-50+).
Re Claim 20: Sequeira et al. teaches method and system, wherein the first food product is a first food item or ingredient {herein item nutritional information} (¶ 30+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira et al. (US 2018/0276690) in view of Takatama (US 2006/0238309).
The teachings of Sequeira et al. have been discussed above.
Sequeira et al. fails to specifically teach that a wireless sensor tag comprises providing a wireless temperature sensor tag.
Takatama teaches wireless tag information provision method and tag system ,wherein a wireless sensor tag comprises providing a wireless temperature sensor tag 101 (41, 55, 73).
In view of Takatama’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Sequeira et al. a wireless sensor tag comprises providing a wireless temperature sensor tag so as to supply the value of the temperature of the environment and detect any heat generated. Such modification would be beneficial by providing warning/alert related temperature data related to a product.

Allowable Subject Matter
Claims 12, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that:
Re Claim 12: the input NFC data signal transmitted to the wireless sensor tag includes the first food product ID number of the plurality of food product ID numbers, wherein the wireless sensor tag is configured to receive the input NFC data signal when the wireless sensor tag is in range of the NFC-enabled device, wherein the at least one memory is configured to store the food product ID number of the plurality of food product ID numbers included in the input NFC data signal received by the wireless sensor tag; and positioning the wireless sensor tag in range of the NFC-enabled device, such that the wireless sensor tag receives the input NFC data signal transmitted by the NFC-enabled device;
Re Claim 15: positioning the wireless sensor tag with respect to the first food product such that the sensor unit collects sensor data with respect to the first food product comprises positioning the wireless sensor tag with respect to the first food product, while the first food product is at a first location, such that the sensor unit collects sensor data with respect to the first food product, further comprising: transporting the first food product to be monitored, along with the wireless sensor tag, from the first location to a second location, such that the wireless sensor tag collects sensor data with respect to the first food product during transportation; and upon the first food product to be monitored, along with the wireless sensor tag, reaching the second location, establishing communication with the wireless sensor tag and transferring the sensor data stored in the at least one memory, wherein the sensor data stored in the at least one memory was collected during transportation. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2016/0104440) teaches display driving circuit integrating real time clock and display driving chip thereof.
Guan et al. (US 2020/0005683) teaches electronic price tag system and method of updating electronic price tag.
Kim et al. (US 2012/0169585) teaches electronic shelf label and method of displaying remaining battery life thereof.
Nobutsugu et al. (US 2011/0025461) teaches electronic shelf label system.
Phillips et al. (US 2017/0148077) teaches system and method for smart retail display.
Mahmood (US 11,321,652) teaches smart label devices and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876